     Case 2:20-cv-01852-MTL--MHB Document 6 Filed 10/29/20 Page 1 of 4




 1   WO                                                                                          KM

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Melinda Gabriella Valenzuela,                     No. CV 20-01852-PHX-MTL (MHB)
10                          Plaintiff,
11    v.                                                ORDER
12
      Shawnna Anderson , et al.,
13
                            Defendants.
14
15          On July 6, 2020, Plaintiff Melinda Gabriella Valenzuela,1 who is confined in the
16   Arizona State Prison Complex-Florence, filed a Motion for Leave to File Pursuant to Court
17   Order (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 3) and lodged a pro
18   se civil rights Complaint pursuant to 42 U.S.C. § 1983. The Court will deny the Motion
19   for Leave to File and dismiss this case.
20   I.     Vexatious Litigant Orders
21          Plaintiff has filed more than 200 cases in this Court since 2002. In response, the
22   Court has issued multiple vexatious litigant injunctions restricting Plaintiff’s ability to file
23   in this Court. In a November 27, 2017 Order in CV 16-00951-PHX-NVW (MHB), the
24   Court amended the current vexatious litigant injunction and set additional pre-filing
25   requirements. Pursuant to the amended injunction entered against Plaintiff, before filing a
26
27
            1
28             Plaintiff has also filed Complaints under the names Enrique Gabrielle Mendez,
     Enrique Mendez-Valenzuela, and Quennell Glover. Plaintiff is housed in a male-inmate
     facility, but identifies as female and refers to herself with feminine pronouns.
     Case 2:20-cv-01852-MTL--MHB Document 6 Filed 10/29/20 Page 2 of 4




 1   complaint, Plaintiff must obtain leave of the Court. Specifically, Plaintiff must file a
 2   Motion for Leave to File that conforms to the following provisions:
 3                1.     Plaintiff must file, with each new Complaint,
                         documentation showing that Plaintiff has pursued
 4
                         available administrative remedies. The documentation
 5                       must include copies of Plaintiff’s grievances, responses
                         to those grievances, and any appeals filed by Plaintiff as
 6                       well as responses to those appeals.
 7                2.     If Plaintiff’s claims are based on allegations that she has
 8                       a serious medical condition or has suffered serious
                         physical injuries, Plaintiff must file, with the
 9                       Complaint, documentation of her medical
10                       condition(s) and/or injuries that goes beyond her
                         own allegations in the complaint. This evidence may
11                       be in the form of medical records or sworn affidavits
                         from medical professionals that document the
12
                         conditions or injuries alleged in the complaint.
13                3.     As stated in the 2004 Injunction, Plaintiff must also file
14                       a Motion for Leave to File which contains:
15                       (1)    in the FIRST sentence, a request for leave to file;

16                       (2)    in the SECOND sentence, a certification that the
                                claims Plaintiff wishes to present are new claims
17                              never before raised and disposed of on the merits
                                by any federal court.
18
                                If any future Motion for Leave to File does not
19                              contain these two requirements, IN THE FIRST
20                              TWO SENTENCES, the Court will read no
                                further, the Motion for Leave to File will be
21                              denied, and the case will be dismissed for failure
22                              to comply with this Order of this Court.

23                       (3)    in the THIRD sentence, a short, plain statement
                                of the harm Plaintiff has suffered and by whom
24                              such harm was inflicted.         If the THIRD
25                              SENTENCE does not contain this requirement,
                                and if the Court cannot determine what harm
26                              Plaintiff claims to have suffered and what
                                Defendant allegedly committed the harm, the
27
                                Court will read no further, the Motion for Leave
28                              to File will be denied, and the case will be



                                                -2-
     Case 2:20-cv-01852-MTL--MHB Document 6 Filed 10/29/20 Page 3 of 4




 1                               dismissed for failure to comply with this Order
                                 of the Court.
 2
                   4.     Because Plaintiff has “three strikes,” any in forma
 3                        pauperis lawsuit she files must clearly, coherently, and
                          credibly allege that Plaintiff is under imminent danger
 4                        of serious physical injury. False allegations of
 5                        imminent harm may subject Plaintiff to sanctions
                          including further filing restrictions.
 6
                   5.     If Plaintiff fails to comply with all the requirements
 7                        of this Order in any filing, the Court will, without
 8                        further notice, deny Plaintiff in forma pauperis
                          status in that action and in all subsequent actions
 9                        before this Court.
10   CV 16-00951-PHX-NVW (MHB) (Doc. 88 at 2-4 (emphasis in original)).
11   II.    Denial of Motion for Leave to File
12          Plaintiff has filed a Motion for Leave to File, but has not filed sufficient
13   documentation showing that she has pursued available administrative remedies. In the
14   Complaint, Plaintiff names 23 Defendants and claims she has been sexually assaulted by
15   large numbers of Arizona Department of Corrections staff. Of the 98 pages of grievances
16   and grievance responses Plaintiff attached to her Motion to File, none are related to claims
17   of staff sexual assault. Several pages are entirely illegible, many appear to be forms that
18   Plaintiff filled out but did not submit to administration (they do not have case numbers, are
19   not signed by staff, or were not responded to), and the remainder are related to complaints
20   of harassment or alleged assaults by other inmates, a claim of excessive force by staff (i.e.
21   that a corrections officer “dropped” Plaintiff on the stairs), and claims that staff acted
22   unprofessionally toward her. These grievances and responses are not related to the claims
23   in the Complaint and therefore do not meet the prefiling requirements. Accordingly, the
24   Court will deny the Motion for Leave to File.
25   IT IS ORDERED:
26          (1)    Plaintiff’s Motion for Leave to File (Doc. 1) is denied.
27          (2)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 3) is denied.
28   ....


                                                 -3-
     Case 2:20-cv-01852-MTL--MHB Document 6 Filed 10/29/20 Page 4 of 4




 1         (3)    This action is dismissed without prejudice. The Clerk of Court must enter
 2   judgment and close this case.
 3         Dated this 29th day of October, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -4-
